EXHIBIT 10.1

Execution Version

LIMITED CONSENT AND WAIVER

TO CREDIT AGREEMENT

THIS LIMITED CONSENT AND WAIVER TO CREDIT AGREEMENT, dated as of January 24,
2019 (this “Consent”), is by and among GREIF, INC., a Delaware corporation (the
“Company”), the Lenders party hereto, and JPMORGAN CHASE BANK, NATIONAL
ASSOCIATION, as administrative agent (in such capacity, the “Administrative
Agent”). Capitalized terms used herein and not otherwise defined herein shall
have the meanings ascribed thereto in the Credit Agreement.

W I T N E S S E T H

WHEREAS, the Company, certain Subsidiaries of the Company from time to time
party thereto, certain banks and financial institutions from time to time party
thereto (the “Lenders”) and the Administrative Agent are parties to that certain
Credit Agreement, dated as of November 3, 2016 (as amended, modified, extended,
restated, replaced, or supplemented from time to time, the “Credit Agreement”);

WHEREAS, on December 20, 2018, Greif Packaging LLC, a Delaware limited liability
company and Greif USA II LLC, a Delaware limited liability company entered into
an Agreement and Plan of Merger (the “Merger Agreement”) with Paperboard Parent,
Inc., a Delaware corporation and the parent of Caraustar (as defined below), and
a representative of the sellers, pursuant to which the Company will acquire (the
“Caraustar Acquisition”) Caraustar Industries, Inc. and its respective
subsidiaries (collectively, “Caraustar”) for a purchase price of $1.8 billion in
cash, subject to adjustments as set forth in the Merger Agreement;

WHEREAS, the Company has informed the Administrative Agent and the Lenders that
it intends to (a) issue and sell up to an aggregate principal amount of senior
unsecured notes (the “Notes”) in a public offering or in a Rule 144A or other
private placement yielding up to $700.0 million in gross cash proceeds, which
Notes will be guaranteed by certain U.S. Subsidiaries of the Company (the “Notes
Offering”) and (b) use the net proceeds from the Notes Offering, together with
cash on hand and borrowings under the Credit Agreement, to finance the Caraustar
Acquisition, repay or otherwise refinance certain existing Indebtedness of the
Company and its Subsidiaries and pay related fees and expenses (the Credit
Agreement, as the same may be amended or amended and restated in connection with
the foregoing, including to, among other things, permit the Caraustar
Acquisition and the Notes, the “Credit Agreement Amendment”);

WHEREAS, the Company intends to issue the Notes on or prior to the closing of
the Caraustar Acquisition (and prior to any Credit Agreement Amendment) and, as
such, should the Notes Offering occur prior to the closing of the Caraustar
Acquisition (and prior to any Credit Agreement Amendment), then substantially
concurrently with such closing of the Notes Offering, (a) the initial purchasers
of the Notes will deposit the net proceeds of the Notes Offering into an escrow
account (the “Escrow Account”), (b) the Company will deposit (or cause to be
deposited) into the Escrow Account an additional amount in cash, which together
with such net proceeds, would be sufficient to pay the full redemption amount,
including accrued and unpaid interest, if any, to the extent the Caraustar
Acquisition does not occur and the Notes must be redeemed (the deposit of such
additional amount, the “Interest Deposit”) and (c) the Company will



--------------------------------------------------------------------------------

grant a security interest in the Escrow Account and the cash proceeds therein to
the Note holders to secure the Company’s redemption and other payment
obligations in respect of the Notes (the foregoing, the “Notes Escrow
Transactions”); and

WHEREAS, the Required Lenders are willing to consent to the Notes Offering and
the substantially simultaneous Notes Escrow Transactions, in each case, in
accordance with and subject to the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

ARTICLE I

LIMITED CONSENT AND WAIVER

1.1    Limited Consent to Note Issuance and Escrow. Upon the Consent Effective
Date and notwithstanding applicable terms and provisions of the Credit Agreement
and the other Loan Documents to the contrary, for the period (the “Limited
Consent Period”) (a) commencing as of the Consent Effective Date and (b) ending
as of the earlier of (i) the date that the Notes are redeemed by the Company
following the Company’s notification to the trustee under the indenture under
which the Notes are issued that the Caraustar Acquisition will not be
consummated or otherwise announce that the Merger Agreement has been terminated
(such redemption of the Notes, the “Mandatory Redemption”) and (ii) the
effective date of any Credit Agreement Amendment executed and delivered in
connection with the consummation of the Caraustar Acquisition, the
Administrative Agent and the Lenders party hereto hereby (A) consent to the
Company and its Subsidiaries undertaking the Notes Offering, making the Interest
Deposit and effecting the Notes Escrow Transactions, (B) consent to the Company
granting a first priority security interest in the Escrow Account and the cash
proceeds therein to the Note holders (and using such proceeds during the Limited
Consent Period to make interest payments under the Notes), and (C) otherwise
grant a limited waiver of the terms and provisions of the Loan Documents that
would otherwise prohibit or otherwise restrict the Company and its Subsidiaries
from undertaking the Notes offering and making interest payments thereunder and
effecting the Notes Escrow Transactions (including, for the avoidance of doubt,
any breach of any provision of Article VII of the Credit Agreement that would
otherwise result from any of the foregoing); provided that the Company
acknowledges and agrees that (x) none of the terms and conditions relating to
the Escrow Account (as in effect on the date of the initial deposit of proceeds
of the Notes) may be amended, modified or otherwise waived in a manner that is
materially adverse to the interest of the Lenders unless consented to by the
Administrative Agent and the Required Lenders (and any such amendment,
modification or waiver without such consent shall constitute an Event of Default
under the Credit Agreement), (y) subject to Section 1.3, with this Consent, the
Administrative Agent and the Lenders are not committing to enter into any Credit
Agreement Amendment and/or any other amendment, modification, or waiver of the
Credit Agreement and the terms and provisions thereof, which shall in any case
be subject to the discretion and approval of Administrative Agent and each
Lender and (z) upon the expiration of the Limited Consent Period, to the extent
the Loan Parties, the Administrative Agent and the Lenders have not negotiated
the Credit Agreement Amendment to execution, (i) the Company shall redeem (or
cause the redemption of) the Notes in full with the proceeds from the Escrow
Amount and (ii) to the extent the Notes are not so redeemed in accordance with
the term thereof pursuant to clause (i) upon such expiration of the Limited
Consent Period, notwithstanding the waiver and consent set forth in this
Section, it shall be deemed to be an Event of Default, and the Administrative
Agent and the Lenders shall have the right to exercise any and all of their
rights and remedies in accordance with the terms of the Credit Agreement and the
other Loan Documents with respect to such Event of Default or any other Default
or Event of Default related thereto immediately and without any further passage
of time.

 

2



--------------------------------------------------------------------------------

1.2    Effectiveness of Consent. This Consent shall be effective only to the
extent specifically set forth herein and shall not (a) be construed as a waiver
of any breach, Default or Event of Default of which the Lenders have not been
informed by the Company or any of the other Loan Parties or (b) affect the right
of the Lenders to demand compliance by the Loan Parties with all terms and
conditions of the Loan Documents, except as specifically agreed and otherwise
consented to by this Consent.

1.3    Commitment Letter. Notwithstanding anything to the contrary herein,
nothing in this Consent shall be deemed to be an amendment of the terms of, or a
release or waiver of any rights of the Company under, that certain Amended and
Restated Commitment Letter, dated as of January 14, 2019 (including the annexes
attached thereto, the “Commitment Letter”), from certain of the Lenders and the
other financial institutions party thereto (collectively, the “Commitment
Parties”) to the Company, or to relieve any of the Commitment Parties of their
obligations thereunder, all of which remain outstanding.

ARTICLE II

EFFECTIVENESS

This Consent shall become effective as of the day and year set forth above (the
“Consent Effective Date”) upon receipt by the Administrative Agent of a copy of
this Consent, duly executed by the Company and the Required Lenders.

ARTICLE III

MISCELLANEOUS

3.1    Terms of Loan Documents. On and after the Consent Effective Date, all
references to the Credit Agreement in each of the Loan Documents shall hereafter
mean the Credit Agreement as modified by this Consent. Except as specifically
modified hereby or otherwise consented, the Loan Documents are hereby ratified
and confirmed and shall remain in full force and effect according to their
respective terms.

3.2    Representations and Warranties. The Company represents and warrants as
follows:

(a)    The Company has the corporate power and authority to execute and deliver
this Consent and to perform its obligations hereunder and has taken all
necessary action to authorize the execution, delivery and performance by it of
this Consent. The Company has duly executed and delivered this Consent, and it
constitutes its legal, valid and binding obligation enforceable in accordance
with its terms, except to the extent that the enforceability thereof may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws generally affecting creditors’ rights and by equitable principles
(regardless of whether enforcement is sought in equity or at law).

(b)    After giving effect to this Consent, no Default or Event of Default
exists.

3.3    Loan Document. This Consent shall constitute a Loan Document under the
terms of the Credit Agreement.

3.4    Expenses. The Company agrees to pay all reasonable costs and expenses of
the Administrative Agent in connection with the preparation, execution and
delivery of this Consent, including without limitation the reasonable fees and
expenses of the Administrative Agent’s legal counsel.

 

3



--------------------------------------------------------------------------------

3.5    Entirety. Subject to Section 1.3, this Consent and the other Loan
Documents embody the entire agreement among the parties hereto and supersede all
prior agreements and understandings, oral or written, if any, relating to the
subject matter hereof.

3.6    Counterparts; Telecopy. This Consent may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of an
executed counterpart of a signature page of this Consent or any other document
required to be delivered hereunder, by fax transmission or e-mail transmission
(e.g. “pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Consent. Without limiting the foregoing, upon the request of
any party, such fax transmission or e-mail transmission shall be promptly
followed by such manually executed counterpart.

3.7    GOVERNING LAW. THIS CONSENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

3.8    Successors and Assigns. This Consent shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.

3.9    Consent to Jurisdiction; Service of Process; Waiver of Jury Trial. The
jurisdiction, service of process and waiver of jury trial provisions set forth
in Sections 10.14 and 10.15 of the Credit Agreement are hereby incorporated by
reference, mutatis mutandis.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties hereto have caused this Consent to be duly
executed on the date first above written.

 

GREIF, INC. By:  

/s/ David Lloyd

Name:   David Lloyd Title:   Vice President and Treasurer



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:     JPMORGAN CHASE BANK, NATIONAL     ASSOCIATION,     as
Administrative Agent     By:  

/s/ Eric B. Bergeson

    Name:   Eric B. Bergeson     Title:   Authorized Officer



--------------------------------------------------------------------------------

LENDERS:     JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,       as a Lender    
By:  

/s/ Eric B. Bergeson

    Name:   Eric B. Bergeson     Title:   Authorized Officer     BANK OF
AMERICA, N.A.,       as a Lender     By:  

/s/ Michael G. Kousaie

    Name:   Michael G. Kousaie     Title:   Vice President     WELLS FARGO BANK,
NATIONAL ASSOCIATION,       as a Lender and a L/C Issuer     By:  

/s/ Andrew G. Payne

    Name:   Andrew G. Payne     Title:   Director     CITIZEN BANK, N.A.,    
  as a Lender     By:  

/s/ Victor Notaro

    Name:   Victor Notaro     Title:   Senior Vice President     COÖPERATIEVE
RABOBANK U.A., NEW YORK BRANCH       as a Lender     By:  

/s/ Timothy J. Devane

    Name:   Timothy J. Devane     Title:   Executive Director     By:  

/s/ William Binder

    Name:   William Binder     Title:   Executive Director



--------------------------------------------------------------------------------

ING BANK N.V. DUBLIN BRANCH,   as a Lender By:  

/s/ Sean Hassett

Name:   Sean Hassett Title:   Director By:  

/s/ Ciaran Dunne

Name:   Ciaran Dunne Title:   Director MUFG BANK, LTD. (f/k/a THE BANK OF
TOKYO-MITSUBISHI UFJ, LTD.)   as a Lender By:  

/s/ Samantha Schumacher

Name:   Samantha Schumacher Title:   Authorized Signatory TD BANK, N.A.,   as a
Lender By:  

/s/ Michele Dragonetti

Name:   Michele Dragonetti Title:   Senior Vice President U.S. BANK NATIONAL
ASSOCIATION,   as a Lender By:  

/s/ Matthew Fisher

Name:   Matthew Fisher Title:   Vice President BRANCH BANKING AND TRUST COMPANY,
  as a Lender By:  

/s/ Ryan T. Hamilton

Name:   Ryan T. Hamilton Title:   Vice President



--------------------------------------------------------------------------------

Citibank, N.A.,   as a Lender By:  

/s/ Millie Schild

Name:   Millie Schild Title:   Vice President HSBC Bank USA, National
Association,   as a Lender By:  

/s/ Fik Durmus

Name:   Fik Durmus Title:   Director KEYBANK NATIONAL ASSOCIATION,   as a Lender
By:  

/s/ Marcel Fournier

Name:   Marcel Fournier Title:   Senior Vice President PNC Bank, National
Association,   as a Lender By:  

/s/ Douglas H. Klamfoth

Name:   Douglas H. Klamfoth Title:   Senior Vice President THE HUNTINGTON
NATIONAL BANK,   as a Lender By:  

/s/ John Ford

Name:   John Ford Title:   Senior Vice President AGFIRST FARM CREDIT BANK,   as
a Lender By:  

/s/ Matt Jeffords

Name:   Matt Jeffords Title:   Vice President



--------------------------------------------------------------------------------

Compeer Financial, PCA,

  as a Lender

By:  

/s/ Graham J. Dee

Name:   Graham J. Dee Title:   Director, Capital Markets